DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claim 1, paragraph 4, the recitation “driving an fluid pressure” has been replaced with –driving a fluid pressure --.


Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art Kato et al. (US – 2005/0012390 A1) discloses Vehicle Motion Control Apparatus comprising:
a differential pressure adjustment valve (a controllab differential pressure valve, that is, a pressure difference between the wheel brake cylinder side and the master cylinder side can be established, [0007], Fig: 1-3) arranged between a master cylinder and wheel cylinders provided for respective wheels; a holding valve arranged between the differential pressure adjustment valve and the wheel cylinders; and a pump for discharging a brake fluid between the differential pressure adjustment valve and the holding valve ([0007],
wherein if a control state where the differential pressure adjustment valve is not driven and also the brake fluid is discharged from the pump is referred to as a prescribed control state, the brake control device comprises:
a wheel fluid pressure derivation unit for deriving an fluid pressure in the wheel cylinders every control cycle [0027];
a passing-flow-rate derivation unit for deriving a holding-valve-passing flow rate based on a fluid pressure and a previous fluid pressure in the wheel cylinders derived by the wheel fluid pressure derivation unit in the prescribed control state, wherein the holding- valve-passing flow rate is an amount of the brake fluid flowing through the holding valve to a wheel cylinder side thereof in accordance with a change in fluid pressure in the wheel cylinders (Claims 1-5, Fig: 1-3).
However, prior art fails to discloses a differential pressure derivation unit for deriving a differential pressure between a master cylinder side and a wheel cylinder side of the differential pressure adjustment valve in the prescribed control state in such a manner that the differential pressure is increased as a difference obtained by subtracting the holding-valve-passing flow rate derived by the passing-flow-rate derivation unit from a brake fluid discharge flow rate of the pump is increased; and
a holding valve operating unit for executing an opening degree derivation process of deriving a command opening degree for the holding valve and also for driving the holding valve at the command opening degree derived by the opening degree derivation process in the prescribed control state, in such a manner that the command opening degree is decreased as a difference obtained by subtracting the fluid pressure in the wheel cylinders derived by the wheel fluid pressure derivation unit from the sum of the differential pressure derived by the differential pressure derivation unit and a fluid pressure in the master cylinder is increased.
Prior art fails to disclose or suggest these limitations recited in independent claim 1. Therefore, independent claim 1 is allowable. Claims 2-4 are also allowable by virtue of their dependencies from claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792. The examiner can normally be reached 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657